977 F.2d 574
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Doris L. TREADWAY, Widow of Samuel J. Treadway, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labot, Respondent.
No. 91-1534.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 18, 1991Decided:  October 22, 1992

On Petition for Review of an Order of the Benefits Review Board.
Doris L. Treadway, Petitioner Pro Se.
Michael John Denney, Eileen Mary McCarthy, United States Department of Labor, Washington, D.C., for Respondent.
Ben.Rev.Bd.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Doris Treadway, widow of Samuel Treadway, a former coal miner, seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's ("A.L.J.") denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945.  Samuel died on October 8, 1990.  His claim is being advanced by Doris, who has not filed a separate survivor's claim.  The A.L.J. evaluated this claim under Part 718 of the applicable regulations and denied benefits on the ground that Doris failed to establish that the miner suffered from pneumoconiosis.  We affirm.


2
The relevant evidence consisted of X-rays and medical reports.  We find that the A.L.J. properly found the only positive X-ray of record to be insufficient to establish pneumoconiosis because it was contradicted by much more recent X-ray evidence.  See Clark v. KarstRobbins Coal Co., 12 BLR 1-149 (1989).  Moreover, contrary to the Director's view, we further find that the A.L.J. properly rejected the only medical opinion which arguably diagnosed pneumoconiosis because the physician, Dr. Rasmussen, relied on an inaccurate employment history in rendering his opinion.   See Creech v. Benefits Review Board, 841 F. 2d 706 (6th Cir. 1988);  Hunt v. Director, Off. of Workers' Comp. Programs, 7 BLR 1-709 (1985).  Dr. Rasmussen assumed fifteen years of coal mine employment in reaching his conclusions, whereas the A.L.J. credited the miner with only seven years in the mines.


3
The Director argues that this case should be remanded because the A.L.J.'s findings regarding the length of the miner's coal mine employment are insufficient to satisfy the requirements of the Administrative Procedure Act, 5 U.S.C. § 557(c)(3)(A).  The Director further argues that the error cannot be considered harmless because his length of coal mine employment finding bears directly upon his decision to reject Dr. Rasmussen's report.  While we agree with the Director that the A.L.J.'s findings could have been better explained, we disagree that any purpose will be served by remanding this case.


4
We find that, at most, the A.L.J. committed harmless error by not developing more fully his discussion of the length of coal mine employment issue, since the record leaves no doubt that Doris established substantially less coal mine employment than the fifteen years presumed by Dr. Rasmussen.  The A.L.J. based his decision on the miner's employment history form, his social security records, and his own testimony.  His employment history form, which the miner relied on to reflect all of his coal mine employment, only alleged fourteen years of coal mine employment, and the miner's social security records and personal testimony established that the miner was working at jobs unrelated to coal mining for large portions of this fourteen-year period.


5
The rationale underlying the A.L.J.'s decision to reject Dr. Rasmussen's report is therefore unaffected by the somewhat cursory nature of his discussion regarding the length of coal mine employment issue.  We therefore conclude that the A.L.J. properly found no pneumoconiosis, thereby precluding an award of benefits in this case.   See Adams v. Director, Off. of Workers' Comp. Programs, 886 F. 2d 818 (6th Cir. 1989);  Trent v. Director, Off. of Workers' Comp. Programs, 11 BLR 1-26 (1987).  Accordingly, the decision of the Board is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED